Citation Nr: 1102338	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  09-44 189	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel





INTRODUCTION

The Veteran had active military service from January 1945 to 
November 1946.  He passed away in November 2010.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in St. 
Louis, Missouri.


FINDING OF FACT

Prior to promulgation of this decision, in December 2010, the 
Board was notified by the Department of Veterans Affairs (VA) 
Regional Office in St. Louis, Missouri that the Veteran died in 
November 2010.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of this claim at this time.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the Veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VARO from which the claim originated 
(listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


